150 F.2d 201 (1945)
GENERAL MOTORS CORPORATION
v.
NATIONAL LABOR RELATIONS BOARD.
No. 8814.
Circuit Court of Appeals, Third Circuit.
Argued June 8, 1945.
Decided June 20, 1945.
Kevin McInerney, of New York City (John Thomas Smith, of New York City, on the brief), for petitioner.
Samuel P. Shapiro, of New York City, for intervenor.
Malcolm F. Halliday, of Washington, D. C., (Alvin J. Rockwell, Gen. Counsel, David Findling, and Fannie M. Boyls, Attys., National Labor Relations Board, all of Washington, D. C., on the brief), for respondent.
Before MARTIN and McLAUGHLIN, Circuit Judges, and KALODNER, District Judge.
PER CURIAM.
The record discloses substantial evidence in support of the findings of the National Labor Relations Board in this case. The order of the Board, however, under the particular facts here present, is too broad. There is no finding by the Board that the unfair labor practices engaged in by the petitioner have been so persistent and varied as to justify the entry of a blanket order to cease and desist from all violations of the National Labor Relations Act, 29 U.S. C.A. § 151 et seq., nor is there any indication from the testimony to that effect. The inclusion of Paragraph 1(c) in the order is therefore unwarranted and should be stricken out. N. L. R. B. v. Newark Morning Ledger Co., 3 Cir., 120 F.2d 262, 137 A.L.R. 849, certiorari denied, 314 U.S. 693, 62 S.Ct. 363, 86 L.Ed. 554; N. L. R. B. v. Express Publishing Co., 312 U.S. 426, 61 S.Ct. 693, 85 L.Ed. 930. The Board's order is modified in accordance with this opinion. In all other respects the order is approved and a decree of enforcement will be entered.